DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered and are persuasive. Applicant argues that the amendments overcome the 101 rejection. Examiner agrees and therefore, the 101 rejection of claims is withdrawn. Applicant argues that the amended claims recite a practical application and thus are patent eligible. See Remarks filed 02/05/2021. Examiner agrees and therefore, the 101 rejection is withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Furst et al. (US 2015/0379241) does not disclose all of the claimed limitations. Furst discloses identifying a sequence of initials in a medical report and extract a clinical fact from the medical report based on an expanded form of the sequence of initials with the use of a statistical model and processor. However, the reference does not explicitly disclose, in combination with the other elements of the allowed claim, a non-codable entity and suppressing the extraction of a clinical fact, in response to selecting the most likely expanded form of the sequence of initials from the plurality of phrases. 
The closest foreign reference of record, Friedman (WO 98/19253), does not discloses all of the claimed limitations. Friedman discloses a computerized process of parsing medical data using natural 
The closest NPL reference is Taira et al. (2001 “Automatic Structuring of Radiology Free-Text Reports”) does not disclose all of the claimed limitations. Taira discloses using natural language processing and statistical models to parse radiology reports for expanding short hand notes in the free form text. The system is trained by using a diverse group of examples provided to the system. However, the reference does not explicitly disclose, in combination with the other elements of the allowed claim, a non-codable entity and suppressing the extraction of a clinical fact, in response to selecting the most likely expanded form of the sequence of initials from the plurality of phrases. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686